           Case 1:20-cv-00807-JKB Document 49-9 Filed 11/05/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

AMBIMJB, LLC                                 *

       Plaintiff                             *

v.                                           *   Case No.: 1:20-cv-00807-JKB

STRATEGIC ARMORY CORPS, LLC,                 *

       Defendant                             *

*      *       *      *       *    *     *       *     *      *      *       *      *

                                        ORDER

       Upon consideration of Plaintiff AMBIMJB, LLC’s Motion for Summary Judgment, and

Defendant Strategic Armory Corps, LLC’s Opposition thereto and Cross-Motion for Summary

Judgment, it is hereby:

       ORDERED, that Plaintiff’s Motion for Summary Judgment is DENIED; and it is further

       ORDERED, that Defendant’s Cross-Motion for Summary Judgment is GRANTED as to

Count II of Plaintiff AMBIMJB, LLC’s Complaint (ECF 2).




 ________________                            _________________________________
 Date                                        Judge James K. Bredar
                                             Chief Judge
                                             United States District Court for Maryland
